Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer submitted by Applicant on March 29th, 2022 has been received and approved.

The amendment submitted by Applicant on March 29th, 2022 has been received and entered.

Claims 1-20 are pending.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second memory device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAINS (U.S. Patent No. 7,433,992).
Regarding claims 14, 16, 18, 20 of the present application, BAINS discloses in Figures 1, 2, 5 and 7 “A memory system, comprising:
a memory chip [MC0] (claimed first memory device) (column 2, line 35); and
a memory chip [MC1] (claimed second memory device) (column 2, lines 35-36) configured to:
receive a first command [A] (column 5, line 26) instructing the second memory device MC1] to enter an on-die termination mode; 
place, in response to the first command [A], the second memory device [MC1] in the on-die termination mode during a first data communication (data is written during clock cycles 4-7) (column 5, lines 31-32) of the first memory device [MC0] (column 5, lines 27-29);
receive a second command [B] (column 5, line 38) instructing the second memory device [MC1] to perform a second data communication (during clock cycles 9-12}; and 
in response to the second command [B]: 
exiting the second memory device from the on-die termination mode (during clock cycle 8) (column 5, lines 40-41), 
performing, with the second memory device, the second data communication” (data is written during clock cycles 9-12) (column 5, lines 47-48). 
BAINS does not disclose the memory device reverting to the on-die termination mode after performing the data communication. BAINS shows in Figure 7 the timing diagram for operations of the memory chips [MC0] and [MC1] for just a single write operation and on-die termination mode of the memory chips [MC0] and [MC1] for every burst length of 8 (column 5, line 33).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to repeat the access operations such as read or write operation and the on-die termination mode to revert the memory chip to the on-die termination mode after the read/write operation is perform to improve the signal quality.

Regarding claims 9-10, 13, BAINS discloses if only one chip select signal CS# is asserted then the second rank may ignore the command (column 5, lines 52-53).

Regarding claims 1-2, 6, 8 of the present application, the steps in claim 1 are disclosed by BAINS in Figures 2, 5 and 7.

Regarding claims 7, 12, 19, BAINS discloses the ODT is enabled on the DRAM chips (column 1, lines 35).

Regarding claims 3-5 and 17, although BAINS does not disclose the third command, but it is conventional that access operations such as read or write operation and on-die termination mode are performed over and over in the memory device.  It is obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to alternatively perform the read/write operation and on-die termination mode or according to the read/write command on the memory chips to improve the signal quality during the access operations.

Regarding claim 15 of the present application, BAINS show in Figure 7 the memory chip MC1 (claims second memory device) remains in the on-die termination mode in response to command A (claimed first command) for a duration from middle of clock cycle 3 to middle of clock cycle 8, which is greater than that of the duration the data is written to memory chip [MC0] (claimed first memory device) during clock cycles 4-7.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM et al., KWON et al., JUNG, LEE et al., and PARK et al. are cited to show integrated circuits having ODT device.

REMARKS.
The 35 U.S.C. 112 second paragraph rejection and the Obviousness Type Double Patenting rejections in the previous office action have been withdrawn due to the amendment and the Terminal Disclaimer submitted by Applicant on March 29th, 2022.  However, a new reference to BAINS have been applied to reject claims 1-10, 12-20 under 35 U.S.C. 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827